DETAILED ACTION
                The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 8/9/2022 has been entered. Amended Claims 30, 33 and 35-38 have been noted in addition to canceled Claims 22-29 and 31 and new Claims 42-47. The amendment has overcome the drawing objections, claim objections and 112(b) rejections previously set forth - those drawing objections, claim objections and 112(b) rejections have been withdrawn accordingly. Claims 30 and 32-47 are currently pending while Claim 41 is withdrawn from further consideration. 

Claim Interpretation
                The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a functional device” (Claim 30)
“an attachment device” of the transport device (Claims 30)
“a controllable attachment element” (Claim 34)
“a further attachment device of the transport device” (Claim 36)
“a gripper unit” (Claim 40)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “a functional device” (from Claim 30) is being interpreted as a device comprising a column that can hold parts or a guide cylinder or a furnace hood
“an attachment device” of the transport device (from Claim 30) is being interpreted as a device comprising at least one guide carriage 
“a controllable attachment element” (from Claim 34) is being interpreted as a jaw element that can facilitate attachment
“a further attachment device” of the transport device (from Claim 36) is being interpreted as a device comprising at least one guide carriage
“a gripper unit” (from Claim 40) is being interpreted as a unit comprising a gripper frame that is capable of gripping something 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
                The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32-40 and 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
                Claim 30 now recites the recitation “a functional device for carrying component parts to be temperature-controlled or a furnace hood” in lines 3-4 and proceeds to recite “a device for carrying component parts to be temperature-controlled” in line 13. It is unclear if both devices “for carrying component parts to be temperature-controlled” are referring to the same device or if two distinct devices “for carrying component parts to be temperature-controlled” are present. The metes and bounds of Claim 30 are consequently unclear.
	Claims 32-40 and 42-47 are rejected due to their dependency on Claim 30. 
	Claim 47 recites the limitation “in particular” in line 5 proceeded by several “wherein” clauses”. It is unclear if the limitations proceeding the “in particular” limitation are required by the claim or are optional and the specification fails to clarify this distinction. The metes and bounds of Claim 47 are consequently unclear. For the purpose of expediting prosecution, the limitations proceeding “in particular” will be interpreted as optional elements of the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 32-40 and 42-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kress (US 6,555,049 B1). 
	Regarding Claim 30, to the extent that Claim 30 is understood in light of the 112(b) rejection set forth in this Office Action, Kress teaches of a handling system (Fig. 1) for a hood-type furnace (hood-type furnace comprising “furnace” element (32) and hood-type “emissions collector” element (34)) (see at least Col. 2 lines 35-67 and Figs. 1, 8 and 10), the handling system having: 
	a functional device (38) for carrying component parts (80) to be temperature-controlled (see at least Col. 2 lines 35-67, Col. 4 lines 3-9 and Figs. 3, 8 and 10),
	a transport device (30) having a base frame (44) which is transportable along a ground (24) (see at least Col. 2 line 61 - Col. 3 line 10 and Figs. 1-3), and an attachment device (attachment device comprising elements (74) and guide carriages (72) that are disposed on both the left-hand and right-hand sides of Fig. 2) (see at least Col. 3 lines 52-65 and Figs. 2, 3), which is coupled to the base frame (as is shown in Figs. 2 and 3), 
	wherein the attachment device is configured to selectively attach the functional device (38) to the base frame (via at least elements (74) - see at least Col. 3 lines 52-65 and Figs. 2, 3), 
	wherein the base frame (44) is configured such that the base frame is transportable for a transport of the functional device (38) between a set-up location, at which the functional device is selectively attachable to the base frame (location wherein element (38) is being loaded with material (80) and is not disposed in the temperature control apparatus such as a “remote scrap yard”) (see at least Col. 4 lines 3-9 and Fig. 3), and a temperature-control location in the hood-type furnace (temperature-control location where element (38) is placed directly onto “furnace” element (32) of the hood-type furnace as is shown in Figs. 8-10); and
	wherein the device for carrying component parts to be temperature-controlled is capable of carrying component parts in the form of coiled metal strips or metal wires (as is evident from the device being able to carry any “scrap steel or other steel making material” which would necessarily include “coiled metal strips or metal wires” (see at least Col. 4 lines 3-9 and Figs. 3, 8 and 10)), and wherein the device for carrying component parts to be temperature-controlled comprises:
		a base body (base body comprising elements (126)) (see at least Col. 5 lines 6-38 and Figs. 9, 10), and 
		a carrier element (the cylindrical shaped side wall of element (38)), to which a component part (36) is attachable (as is shown in Fig. 5), 
		wherein the carrier element is detachably attached to the base body (as is evident from at least Col. 5 lines 6-38 and Figs. 9, 10),  
		wherein the base body has a transport coupling (coupling comprising element (134)), which is configured such that the transport coupling is detachably fixable to the handling system (see at least Col. 5 lines 6-38 and Figs. 5, 9, 10), 
		wherein the carrier element forms a carrier column (the column shaped exterior of element (38) as is shown in Fig. 5), and 
		wherein the carrier column is configured such that the component part (36) can be placed over the column (as is shown in Figs. 5, 6).
	
	Regarding Claim 32, Kress also teaches that the base frame (44) is formed along a base plane (as is shown in Figs. 2 and 3) and that the attachment device is movable perpendicularly to the base plane (as is shown in at least Figs. 9 and 10).  

	Regarding Claim 33, Kress also teaches that the transport device (30) has at least one first guide structure (element (60) on the left-hand side of Fig. 2), which is fixed to the base frame (44) (as is shown in Figs. 2, 3) and extends perpendicularly to the base plane (as is shown in at least Figs. 2, 3, 9 and 10), wherein the attachment device has a first guide carriage (element (72) on the left-hand side of Fig. 2), which is movably coupled to the at least one first guide structure (as is evident from (at least) element (72), which is coupled to element (60), being configured to move up and down, pivot and rotate relative to element (60)) (see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 2, 3, 6 and 9), wherein the first guide carriage is selectively coupleable to functional device (38) (via element (74) of the first guide carriage - see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 2-3). 

	Regarding Claim 34, Kress also teaches that the first guide carriage has a controllable attachment element (74), wherein the controllable attachment element is movable into a release position, in which the functional device (38) is decoupled from the controllable attachment element (74) (as is shown in Fig. 6), and is movable into a clamping position, in which the functional device (38) is coupled to the controllable attachment element (74) (as is shown in Fig. 3) (see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 3, 6).

	Regarding Claim 35, Kress also teaches that the transport device has at least one second guide structure (element (60) on the right-hand side of Fig. 2) which is fixed to the base frame (44) (as is shown in Figs. 2, 3) and extends perpendicular to the base plane (as is shown in at least Figs. 2, 3, 9 and 10), wherein the attachment device has a second guide carriage (element (72) on the right-hand side of Fig. 2), which is movably coupled to the at least one second guide structure (as is evident from (at least) element (72), which is coupled to element (60), being configured to move up and down, pivot and rotate relative to element (60)) (see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 2, 3, 6 and 9), wherein the second guide carriage is selectively coupleable to functional device (38) (via element (74) of the second guide carriage - see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 2-3), and wherein the first guide carriage and the second guide carriage are arranged such that the guide carriages are opposite each other with respect to the functional device (as is shown in Fig. 3). 

	Regarding Claim 36, Kress also teaches that the transport device has a further attachment device (attachment device comprising elements (66) and guide carriages (56) that are disposed on both the left-hand and right-hand sides of Fig. 2) (see at least Col. 3 lines 45-51 and Figs. 2, 3 and 6), wherein the further attachment device is movable perpendicularly to a base plane (as is shown in at least Figs. 5, 6, 9 and 10).

	Regarding Claim 37, Kress also teaches that the further attachment device has a further first guide carriage (guide carriage (56) disposed on the left-hand side of Fig. 2), which is movably coupled to a first guide structure (element (60) on the left-hand side of Fig. 2) (as is evident from (at least) element (56), which is coupled to element (60), being configured to move up and down and pivot relative to element (60) - see at least Col. 3 lines 9-25 and Figs. 2, 5, 6 and 9), wherein the further first guide carriage is selectively coupleable to the functional device or to a further functional device (it is selectively coupleable to (at least) a further functional device (36) that is in the form of a furnace hood - see at least Col. 3 lines 45-51 and Figs. 4-6 and 8-10). 

	Regarding Claim 38, Kress also teaches that the further attachment device has a further second guide carriage (guide carriage (56) disposed on the right-hand side of Fig. 2) which is movably coupled to a second guide structure (element (60) on the right-hand side of Fig. 2) (as is evident from (at least) element (56), which is coupled to element (60), being configured to move up and down and pivot relative to element (60) - see at least Col. 3 lines 9-25 and Figs. 2, 5, 6 and 9), wherein the further second guide carriage is selectively coupleable to the functional device or the further functional device (it is selectively coupleable to (at least) the further functional device (36) that is in the form of a furnace hood - see at least Col. 3 lines 45-51 and Figs. 4-6 and 8-10), and wherein the further first guide carriage and the further second guide carriage are arranged such that the further guide carriages are opposite each other with respect to the functional device (as is shown in at least Fig. 3). 

	Regarding Claim 39, Kress also teaches of having the further functional device (further functional device (36) that is in the form of a furnace hood - see at least Col. 3 lines 45-51 and Figs. 4-6 and 8-10), which is formed as a guide cylinder and/or as a furnace hood (it is in the form of a furnace hood - see at least Col. 3 lines 45-51 and Figs. 4-6 and 8-10), wherein the further functional device is selectively coupleable to the further attachment device (as is shown in Figs. 5 and 6), wherein the functional device, by the attachment device, and the further functional device, by the further attachment device, are movable relative to each other (as is evident from at least Col. 3 line 33 - Col. 4 line 9 and Figs. 5-6 and 8-10).

	Regarding Claim 40, Kress also teaches that the functional device (38) forms a gripper unit (element (38) comprises a frame (frame comprising element (128) and pivoting elements (126)) that can open and close to grip or release material (80) that is held within element (38) (see at least Col. 5 lines 6-15 and Figs. 9-10) - element (38) accordingly forms a gripper unit as claimed), to which a component part (80) is selectively coupleable (see at least Col. 5 lines 6-15 and Figs. 3, 9-10), wherein the gripper unit is selectively attachable to the base frame (44) by the attachment device (as is shown in Fig. 3) (see at least Col. 3 line 52 - Col. 4 line 9 and Figs. 2, 3, 9 and 10).

	Regarding Claim 42, Kress also teaches that the carrier column has a carrier tube (the external cylindrical surface of element (38) that forms a carrier tube as is shown in Figs. 3 and 5), onto which the component part is pluggable (as is shown in Fig. 5), and a carrier beam (76), wherein the carrier beam is insertable into the carrier tube and is lockable to the carrier tube (as is evident from at least Col. 3 lines 52-65 and Figs. 3, 5), wherein the carrier beam has a transport section (the lower section of element (76) relative to Fig. 3) for coupling to a transport device (74) (see at least Col. 3 lines 52-65 and Figs. 3, 5). 

	Regarding Claim 43, Kress also teaches that the base body has a bottom section (the bottom section of element (126) as shown in Fig. 9), which is placeable on a ground, wherein the base body is configured such that a weight force of the component part is passable into the ground via the base body (as is evident from at least Col. 5 lines 6-38 and Figs. 9, 10).

	Regarding Claim 44, Kress also teaches that the carrier element is suspendable from the base body for detachable attachment so that the carrier element extends from the base body towards the ground (as is evident from at least Col. 5 lines 6-38 and Figs. 9, 10).

	Regarding Claim 45, Kress also teaches that the base body has a receiving section (the upper section of the base body relative to Figs. 9 and 10), wherein said carrier element has an attachment element (134) formed such that said attachment element is selectively fixable to said receiving section (see at least Col. 5 lines 6-38 and Figs. 9, 10).

	Regarding Claim 46, Kress also teaches that the receiving section has a receiving rail (146), wherein the carrier element has a gripping element (156), which is selectively fixable to the base body with the receiving rail for fixing the carrier element to the base body (see at least Col. 5 lines 6-38 and Figs. 9, 10).

	Regarding Claim 47, to the extent that Claim 47 is understood in light of the 112(b) rejections set forth in this Office Action, Kress also teaches that the receiving section has a receiving opening (the open top of the receiving section as is shown in Figs. 5 and 8-10) and that the attachment element has an attachment pin (144) which is attachable in the receiving opening (see at least Col. 5 lines 6-38 and Figs. 9, 10). 
	

Response to Arguments
The arguments filed 8/9/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that Claim 30 as amended is now distinguished from the previously relied upon Kress reference and contends that: 
	“It is respectfully submitted that Kress does not disclose the handling system of the claims as amended. More specifically, Kress does not disclose a handling system for a hood-type furnace, including, among other elements, a carrier column over which component parts can be placed. Thus, the claimed handling system is not anticipated by Kress. 
	The claimed invention is directed to a handling system for a hood-type furnace which improves the rate of capacity utilization of the plant in which the furnace is located. This is because the device for carrying component parts can be charged at the set-up location and because the furnace hoods can be used from different hood-type furnaces of the plant. Kress is not directed to these such a handling system.”

	This argument is not persuasive because Claim 30 is still too broad to overcome the previously relied upon Kress reference. In the instant case, Kress does teach that the device (38) for carrying component parts to be temperature-controlled comprises a base body (base body comprising elements (126)) (see at least Col. 5 lines 6-38 and Figs. 9, 10), and a carrier element (the cylindrical shaped side wall of element (80)), to which a component part (36) is attachable (as is shown in Fig. 5), wherein the carrier element is detachably attached to the base body (as is evident from at least Col. 5 lines 6-38 and Figs. 9, 10), wherein the base body has a transport coupling (coupling comprising element (134)), which is configured such that the transport coupling is detachably fixable to the handling system (see at least Col. 5 lines 6-38 and Figs. 5, 9, 10), wherein the carrier element forms a carrier column (the column shaped exterior of element (38) as is shown in Fig. 5), and wherein the carrier column is configured such that the component part (36) can be placed over the column (as is shown in Figs. 5, 6) (see the rejection for Claim 30 above). 
	Moreover, Kress does teach that the device for carrying component parts can be charged at the set-up location (location wherein element (38) is being loaded with material (80) and is not disposed in the temperature control apparatus such as a “remote scrap yard”) (see at least Col. 4 lines 3-9 and Fig. 3) and that various furnace hoods can be used within the system (as is evident from at least Col. 3 lines 33-65 and Figs. 2-6). Therefore, Applicant’s arguments are not persuasive and the Kress reference can still be used to reject amended Claim 30 (as is presented above in this Office Action). 
	It is recommended that Applicant further amend the claims to clarify the claims to endeavor to overcome the 112(b) rejections set forth in this Office Action and to incorporate additional structural elements and/or features into the claims to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Louis et al. (US 4,020,960) and Kress et al. (US 5,098,251) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/25/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762